                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION



UNITED STATES OF AMERICA                                                PLAINTIFF


VS.                                         CRIMINAL ACTION NO. 2:17cr-18-KS-MTP-001


EDWARD L. DONALDSON, JR.


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion to Terminate Probation [44] filed

by Defendant, Edward L. Donaldson, Jr., response thereto [47] filed by the United States and

Reply [49] filed by Movant. The Court has carefully considered the facts and circumstances of

this case and finds that the Movant makes a persuasive case for shortening the term of Probation

and also that the Government makes a persuasive case against the early termination of Probation.

The Court took into consideration at the time of the sentencing all of the factors argued by the

Movant and Respondent and fashioned what was believed to be a fair and appropriate sentence.

The Movant at this time has not served one-half of the Probation ordered, and the Court finds

that the Motion at this time should be OVERRULED without prejudice to be re-urged after at

least one-half of the Probation has been served.

       SO ORDERED this the ___27th___ day of November, 2019.




                                             ______s/Keith Starrett_______________
                                              UNITED STATES DISTRICT JUDGE
